Clark, J.,
dissenting : The land was sold under a judgment for costs rendered at Fall Term, 1872, in a proceeding which had been instituted in equity in 1863 by Polly Williams. It was bought by the defendant at the price of $18.0ü. The jury find that the said proceedings, including the judgment for costs at Fall Term, 1872, were procured by the fraud of Polly Williams; that the defendant had notice of the fraud when she bought at the sale under the execution for costs in April, 1873; that none of the plaintiffs had notice of the rendition of such judgment; that the guardian of those of the plaintiffs who were at that time minors did not employ counsel in said proceedings in equity, and none of these plaintiffs had knowledge of said proceedings being pending ; that the land was sold under the judgment for costs and not under a decree in said cause, and that two of the plaintiffs were femes covert when the judgment was entered. Upon these findings the plaintiffs were unquestionably entitled to recover. But it is contended that there was not evidence sufficient to go to a jury to show knowledge of fraud on the part of the defendant, and this is the principal point presented by the appeal.
As to Polly Williams, the evidence that she procured counsel to file a petition in the names of plaintiffs, some of whom were then adults and some minors, without their knowl*434edge and consent, and that these plaintiffs never heard of the pendency of such proceedings or the judgment and sale thereunder, is evidence of fraud on her part sufficient certainly to be submitted to the jury in connection with the other testimony in the case, especialty in view of the further evidence that two years before the alleged proceeding in equity was begun, Polly Williams had bought land (and taken the deed in fee therefor to herself) with money received bji her from the sale by her of this land, for which she attempted to obtain title to the purchaser (under whom the defendant claims) by filing this proceeding to have it sold in the name of the plaintiffs, used without their knowledge and consent. The contract by Polly Williams with Harris Flowers for the sale to him shows on its face that she had no right to convey the land. This contract was not only referred to in the mesne conveyances under which the defendant chums, and, indeed, in the very deed to her, but the contract itself was in the possession of defendant and was produced at the trial. 8>he was living on the lot in 1861 as a tenant of Polly Williams, and up to November, 1863, when she took the deed for it. She was related to Polly Williams, and was fixed, as we have seen, with notice that this proceeding was instituted to perfect a title out of these plaintiff's and that the payment, by the recitals in the deeds under which she claims, had been made, not to them, but to Polly Williams. She knew also that no decree of sale had been made in the cause, and she buys under an incidental judgment for costs rendered, as the jury find, without knowledge on the part of the ¡olaintiífs of the proceedings, the judgment, or sale, and buys a valuable .tract of land without any consideration moving from her to the true owners, nor indeed to any one, beyond a trivial sum ($18.05) to pay costs. All these, things taken together surely were sufficient evidence to be submitted to a jury, from which a jmy would be *435authorized to draw an inference that the defendant had notice of the fraud perpetrated by Polly Williams on these plaintiffs. If so, the .Judge properly submitted that issue to them.
Aside from this, the land certainly belonged to these plaintiffs, subject to the dower right of Polly Williams. The title has not boon divested out of them by possession and the lapse of time, since Polly Williams did not die till 1886 ; nor has the title of the plaintiffs passed by any deed executed by them, and the jury find upon testimony that the title has not passed from them by virtue of any sale or decree made in any cause in court to which the plaintiffs were parties, or of which they had any notice. There was no estoppel, nor can the plaintiffs bo affected by the judgment and sale for costs in an action to which they were not parties. They'were entitled to their day in court. They have not had it. It is as old as the twelfth section of Magna Gharta — indeed, -far older — as old indeed as the first perception of the principles of natural justice — that “ no man shall be disseized of his freehold or deprived of his life, liberty or property, except by the law of the land.” This is incorporated in section 17 of Article I of the Constitution of North Carolina. One of the latest amendments to the Constitution of the United States (the fourteenth) provides in like manner: “Nor shall any State deprive any person of life, liberty or property without due process of law.”
As just said, the plaintiffs once owned this land. They have not parted with it by conveyance. They have received nothing for it. There is no presumption or limitation against them by possession and lapse of time, nor are they in any way estopped. They have been deprived of thepropertv upon the evidence adduced and according to the facts found by the jury, by a judgment, execution and sale in a cause to which they were not parties. They have not *436had “due process of law,” nor has there been any judgment against them according to “ the law of the land.”
It is true Courts lean, and properly, too, to upholding the integrity of legal proceedings. The plaintiffs having-been named as parties to the legal proceedings in which the judgment for costs were rendered under which the land was sold, every presumption is that they were parties. But they have conclusively rebutted that presumption. The jury have found that they were not only not parties to the action, but never had any notice of the proceedings, or the judgment and sale.
Under these circumstances the plaintiffs should recover the land which has never legally passed from them. It is true that when counsel, who are able to respond in damages, represent parties to an action without their authority, the Court may uphold the title of an innocent purchaser at a sale under a decree in the cause, because then the owner of the land is not deprived of his property without compensation. University v. Lassiter, 83 N. C., 38. But here the counsel is dead, and the essential fact that the plaintiffs can get compensation for their property out of his estate does not appear. They have no remedy except to regain their own. Doubtless the counsel, misled by Polly Williams, honestly thought he represented these parties. Nor is this like the case where there is defective service upon a minor who appears by guardian, which defect is cured by statute. The Code, §387 ; Harrison v. Harrison, 106 N. C., 282. The proceeding here was not merely irregular; it was void.
It should be further noted that in University v. Lassiter, supra, the defendant had been served with process, and being thereby fixed with notice of all orders and decrees in the cause, he was bound by them, and it was his own negligence that he allowed an attorney to appear for him *437whom lie had not authorized. Here these plaintiffs were neither parties nor had any notice of the pendency of such proceeding.
In Grantham v. Kennedy, 91 N. C., 148, it is said that a judgment obtained by fraud is not, strictly speaking, a judgment of the Court. There is also another principle still older and fully as well recognized, that a judgment binds only parties and privies, and these plaintiffs were neither.
Summer v. Sessoms, 94 N. C., 371, holds that where it appears from the record that a person was a party to an action, the legal presumption that he was a party is conclusive until removed by a direct, not a collateral, attack. Here we have the attack made directly. It is the foundation of the action. That such direct attack may be made is also recognized in Edwards v. Moore, 99 N. C., 1, and Brittain v. Mull, Ibid., 483.
Grimes v. Taft, 98 N. C., 193, decides only that purchasers at judicial sales will be protected against the errors and irregularities of the Court and the laches of the parties. Here there was none. The plaintiffs were not parties at all.
In the latest case on the subject, Harrison v. Hargrove, 109 N. C., 346, the Court held the purchaser protected only by reason of the notice which the complainants had of the purchase of the land and of its long occupation by the purchaser — seventeen years. Here there was no “ long delay or unexplained laches on the part of the complainants.” It is found as a fact that they had no knowledge of the sale and purchase, nor were they put on notice by possession of the defendant, inasmuch as the defendant was in possession of the land by virtue of the purchase of the dower-right, and after the death of the doworess they moved in apt time to obtain possession. Upon discovery of the defence of the alleged decree and sale they were properly *438allowed by tl/ie Court to amend this proceeding so as to attack the former proceedings directly and to pray for possession as one of the consequent reliefs asked.
Morris v. Gentry, 89 N C., 248, was a case in which the Court appointed a next friend without notice to the infants or the next friend. This was treated as an irregularity, and the purchaser at the sale under the decree without notice of the irregularity was held to have a good title. It will be noted there was an order or judgment of the Court that the infants were parties by such appointment of next friend. There is nothing of the kind in this case as to the adults whoso names appear without their authority or any order of Court.
The only direct authority in our Reports that the owner of property can bo deprived of it by virtue of the decree of a Court in a cause to which he is not in fact a party or privy and of which he has not notice, is England v. Garner, 90 N. C., 197. That proceeds upon the argument incon-venienti of throwing doubt upon judicial proceedings apparently regular. But in such cases we should follow the plain language of the Constitution rather than a decision of a Court, else we would “ make the word of no effect by our traditions.” But, indeed, exactly the opposite of England v. Garner is held in Doyle v. Brown, 72 N. C., 393, which is, besides, supported by the express provisions of both the State and Federal Constitutions, and by the immutable principles of natural justice that property shall not be taken from its owner by virtue of the decree of any Court unless he has opportunity to be heard.
In 1 Freeman on Judgments, sec. 120a, it is said : “ Any judgment rendered against one who has neither voluntarily appeared nor been served with process must be treated as void.”
*439In «amo volume, see. 117 : “A void judgment is, in legal effect, no judgment. By it no rights are divested. From it. no rights can be obtained. Being worthless in itself, all proceedings founded upon it are equally worthless. It neither hinds nor bars any one. The purchaser at a sale by virtue of its authority finds himself without title and without redress.”
In section 128 the learned author discusses the effect of the unauthorized appearance by attorney, and holds that by the weight of authority a judgment based on that ground can be impeached even collaterally. It would be strange if this were not so since the attorney cannot by acceptance of process bring his recognized client into court. A fortiori he cannot by a simple entry on the docket bring in as' a party one who is in fact not a client. /
As to the argument ab inconvenient!, it is true opportunities for fraud may arise if judgments in cases in which parties are apparently regularly in court may bo impeached by showing that in fact and in truth they were not parties at all and had no knowledge of the proceedings. But equal or greater frauds will follow if persons can be made parties in proceedings affecting their rights without service of process and be absolutely bound by decrees therein when they are in total ignorance of the pendency of the action. The constitutional guarantee that no one shall be deprived of his property or privileges or liberty, except by the law of the land, protects such persons. Whom else could it protect? What use of the provision unless it applied to such? Air. Webster, in his argument in the Dartmouth College case, thus defines the “ law of the land ” and “ due process of law,” and his definition has often been quoted by the Courts with approval: “The general law, which hears before its condemns; which proceeds upon inquiry, and renders judgment only after trial.”
*440In 2 Freeman on Judgments, sec. 499, the doctrine of the binding effect of the unauthorized appearance of counsel is shown to be repudiated by all of the later cases as subversive of natural justice.
'As to Mary J. Smith, who, though an infant, appeared as a party by her general guardian, the proceedings would be binding as to her but for the finding of the jury that the judgment and proceedings were had hv fraud of which the defendant had knowledge, for she could look to •her guardian if, by his neglect; counsel were not retained. University v. Lassiter, 83 N. C., 38; The Code, §387.
As to the other plaintiffs, never having been made parties, they are not bound by the decree, even in the absence of knowledge by defendant of the fraud.